DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kito et al (US2011/0028586).
Kito sets forth energy ray curable inkjet ink compositions.  Per example 9, Kito sets forth an ink composition comprising 2 parts of a black pigment; 1 part of a polymeric dispersant; 40 parts isooctyl acrylate; 7 parts of phenoxyethylene glycol acrylate; 8 parts of triethylene glycol diacrylate; 25 parts of Ebecryl 284 (a difunctional urethane acrylate); 5 parts of CN929 (a difunctional urethane acrylate); 9.78 parts of a photoinitiator (Irgacure 907)l 2 parts of photoinitiator (ITX-S); 0.2 parts of an anti-gelling agent; and 0.02 parts of a surface conditioner.  It is deemed the isooctyl acrylate reads on the claimed soft monomer; the phenoxyethyl acrylate reads on the hard monomer; the Ebecryl 284 reads on the soft resin; the triethylene glycol diacrylate reads on the crosslinking monomer; the Irgacure 907 reads on the photoinitiator; the pigment dispersant reads on the non-reactive resin, and the surface conditioner reads on the defoaming agent and the anti-gelling agent reads on the leveling agent.  The carbon black reads on the colorant.  Kito sets forth mixing the coloring material, dispersants ad the monomers in a bottle and blending with zirconium beads to obtain a first mixture.  To the first mixture the remaining components are added to obtain a blend and said blend is filtered to obtain the ink—see [0067].   
The primary difference is the composition comprises less than 5% of the non-reactive resin in the composition.  However, the overall teachings of the reference set forth said composition can comprise up to 5 wt. % of the pigment dispersant.  Therefore, the addition of at least 5 wt. % is obvious from the overall teaching of the reference with an expectation of successfully dispersing the pigment within the ink composition in absence of evidence to the contrary and/or unexpected results.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc